ACCEPTED
                                                                                         03-14-00270-CV
                                                                                                 6003626
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                     7/9/2015 3:43:49 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00270-CV

IN RE                                     §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                          §         DISTRICT 7/9/2015
                                                              COURT      OF PM
                                                                      3:43:49
                                                               JEFFREY D. KYLE
CHRISTOPHER L. GRAHAM                     §         APPEALS OF TEXAS Clerk




      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 30 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was ordered to show cause after failing to arrive on time to the

February 25, 2014 docket and for failing to return to court at 1:15 p.m. that same

day, as instructed by the trial court. Appellant further failed to appear in court on

March 13, 2014 in relation to his representation in Cause Number CR2013-366,

and his own show cause hearing on that same date without a granted continuance

or leave from the court. After the trial court found Appellant in contempt of court,

it ordered punishment of 15 days in Comal County jail and a $300 fine.

      Appellant’s brief was originally due with the Court on or about February 25,

2015. After this Court granted at least two of Appellant’s motions for extensions of



                                         1
time to file his brief, Appellant’s brief was filed on June 8, 2015. The State’s brief

is currently due on July 8, 2015.



                                         II.

      Daniel Palmitier – the attorney for the State at trial – is handling this case on

appeal. In the past month Mr. Palmitier has been working on his intake files to

clear 2013 cases, along with his regular docket and grand jury schedule.

Additionally, he has performed work related to a State’s appeal in 03-15-00153-

CR. He prepared for a jury trial in CR2014-163, CR2014-520, CR2015-050 and

CR2015-051 set for June 29th before the defendant pled out. Similarly, after

preparing last week and over the weekend for trial in CR2015-013, the defendant

pled on the morning the trial was set to commence – July 6, 2015. Mr. Palmitier

has conducted significant research on the brief in the instant cause, but he has not

yet been able to complete it. In light of the foregoing, the State respectfully

requests an extension of 30 days to file its brief. This is the first extension sought

by Appellee.



                                         III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 30 days, until August 7, 2015, so that an


                                          2
adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.



                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley
                                      Assistant District Attorney
                                      SBN: 24088254
                                      preslj@co.comal.tx.us
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Phone: (830) 221-1300
                                      Fax: (830) 608-2008




                      CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I

have conferred or made reasonable attempts to confer with all other parties about

the merits of this motion and whether the parties oppose the motion. In a phone

call to pro se Appellant Mr. Christopher Graham, Mr. Graham stated that he had no

objection to the instant motion requesting an extension to August 7, 2015.

                                                          /s/ Joshua D. Presley
                                                           Joshua D. Presley




                                         3
                           CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant Christopher Graham’s

attorney in this matter:

      Christopher Graham
      clgraham@lgi-law.com
      P.O. Box 226265
      Dallas, TX 75222
      Attorney for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov, this 9th day of July, 2015.



                                                          /s/ Joshua D. Presley
                                                          Joshua D. Presley




                                            4